Citation Nr: 0712235	
Decision Date: 04/26/07    Archive Date: 05/08/07

DOCKET NO.  05-15 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a back contusion.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right shoulder abrasion.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).

5.  Entitlement to a compensable rating for residuals of a 
left ankle injury and rupture of the tibialis tendon repair.

6.  Entitlement to a compensable rating for arthritis of the 
left knee.




REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 25, 1990, 
to June 30, 1991.  He had 24 years, 10 months, and 7 days of 
active service prior to April 25, 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2004 and March 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  By a July 1992 rating decision, the RO denied claims of 
service connection for residuals of a back contusion and 
residuals of a right shoulder abrasion.  The veteran did not 
perfect an appeal as to those issues.

2.  Evidence received since the RO's July 1992 decision 
relates to an unestablished fact necessary to substantiate 
the claims of service connection for a back condition and a 
right shoulder condition and it raises a reasonable 
possibility of substantiating those claims.

3.  Current right foot disability has not been shown.

4.  The veteran's service-connected PTSD has been manifested 
by symptoms that include depression, irritability, anger, 
sadness, insomnia, nightmares, flashbacks, speech impairment, 
and poor short-term memory, which have resulted in 
occupational and social impairment with reduced reliability 
and productivity.

5.  An examination is necessary to establish higher ratings 
for the veteran's service-connected left ankle and left knee 
disabilities.

6.  The veteran failed to report for August 2004, November 
2004, December 2004, and January 2004 examinations at the VA 
Medical Center (VAMC) in Omaha, Nebraska, which were 
scheduled in conjunction with his claims for increased 
ratings for his left ankle and left knee disabilities; he has 
not shown good cause for his failure to report.


CONCLUSIONS OF LAW

1.  A July 1992 rating decision, which denied the veteran's 
claims of service connection for residuals of a back 
contusion and residuals of a right shoulder abrasion, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2006).

2.  New and material evidence sufficient to reopen the 
previously denied claims of service connection for a back 
disability and right shoulder disability has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The veteran does not have a right foot disability that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

4.  The criteria for an initial rating of 50 percent for 
service-connected PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.655, 
4.3, 4.7, 4.21, 4.130, Diagnostic Code 9411 (2006).

5.  A compensable rating for residuals of a left ankle injury 
and rupture of the tibialis tendon repair is not warranted.  
38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.326, 3.655, 4.1, 4.71a, Diagnostic Code 5271 (2006).

6.  A compensable rating for arthritis of the left knee is 
not warranted.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.326, 3.655, 4.1, 4.71a, Diagnostic 
Codes 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

In the September 2004 rating decision, the RO granted the 
veteran's request to reopen his claim of service connection 
for a back condition and a right shoulder condition; the 
claim was then denied on the merits.  The Board points out, 
however, that regardless of what the RO has done, the Board 
must address the question of whether new and material 
evidence has been received to reopen the claims because the 
issue goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate the claims de novo.  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
these claims as reflected on the title page.

The claims of service connection for residuals of a back 
contusion and residuals of a right shoulder abrasion were 
previously considered and denied in a July 1992 rating 
decision.  The veteran was notified of the decision in August 
1992.  He did not appeal the decision as to the right 
shoulder.  The veteran did file a notice of disagreement as 
to the back claim in May 1993.  However, after a statement of 
the case (SOC) was issued in September 1993, he did not 
perfect his appeal by filing a substantive appeal.  As the 
veteran did not perfect an appeal to those issues, the July 
1992 decision became final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  The veteran petitioned to reopen 
his back and right shoulder claims in July 2004.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52,455-57 (Sep. 6, 2006).  
The definition of "new and material" evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claims now under consideration was the July 1992 RO decision.  
Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In the initial July 1992 rating decision, the RO denied the 
veteran's claim of service connection for a back condition 
and a right shoulder condition, noting that there was no 
permanent residual disability shown in either case.  The RO 
relied on the veteran's service medical records and an April 
1992 VA general medical examination.  In that examination 
report, a diagnosis of chronic back pain in the posterior 
thoracic area was provided.  No diagnosis was provided 
regarding the right shoulder and normal range of motion was 
reported.

Medical evidence added to the record since the RO's July 1992 
rating decision includes a physical examination report by 
M.K., P.T., dated in May 2004, and a letter regarding the 
veteran's disability picture from D.J.H., M.D., dated in 
June 2004.  Additionally, a March 2004 mental health 
assessment from M.C., Ed.D., has been associated with the 
file.  Of note, the May 2004 examination report reflects a 
lack of full range of motion in the lumbar spine.  Chronic 
low back pain was diagnosed.  Similarly, a decrease in the 
range of motion and strength of the right shoulder was shown.  
M.K. stated that the veteran was status-post right rotator 
cuff repair.

The Board finds that the medical evidence described above is 
"new," in the sense that it was not previously before 
agency decision makers.  The new evidence indicates that the 
veteran may have a current back and right shoulder disability 
or may have persistent or recurrent symptoms of disability.  
The absence of a current back and right shoulder disability 
was the reason the RO denied the veteran's claims in the July 
1992 decision.  As such, the new evidence is not cumulative, 
relates to an unestablished fact necessary to substantiate 
the claims, and it raises a reasonable possibility of 
substantiating the claims.  Accordingly, the Board finds that 
new and material evidence has been submitted and that the 
claims of service connection for a back condition and a right 
shoulder condition are reopened.

(The underlying claims of service connection for a back 
condition and a right shoulder condition are discussed 
further in the remand section of this decision.)



II. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
has been accomplished as to the claim of service connection 
for a right foot condition, the claim for a higher initial 
rating for PTSD, and the claims for increased ratings for the 
left ankle and left knee disabilities.  Through June 2004 and 
July 2004 notice letters, the RO notified the veteran and his 
representative of the legal criteria governing his claims.  
By an SOC in April 2005, the RO notified them of the evidence 
that had been considered in connection with his claims and 
the bases for the denial of his claims.  After each, they 
were afforded the opportunity to respond.  Hence, the Board 
finds that the veteran has received notice of the information 
and evidence needed to substantiate his claims, and has been 
afforded ample opportunity to submit such information and 
evidence.  

The Board also finds that the June 2004 and July 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The RO also told the veteran to send it any evidence in his 
possession that pertained to the claims.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claims, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  While the notice did not refer to 
criteria for assigning an effective date, see Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), this question is not now 
before the Board.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with these 
issues.  The veteran's service medical records have been 
obtained and associated with the claims file.  The veteran 
has submitted records from multiple private treatment 
providers.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claims that need to be obtained.  The Board 
notes that the RO attempted to schedule the veteran for 
examinations in connection with his claims on several 
occasions.  No additional information or evidence was 
obtained in this regard as none of the examinations was 
attended.  To that extent, VA's effort to assist the veteran 
has been thwarted.  The impact of the veteran's failure to 
report to the scheduled examinations is discussed for each 
claim in further detail below.

III. Service Connection for Right Foot

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

A review of the veteran's service medical records (SMRs) 
reveals a well-documented medical history spanning nearly 
thirty years.  In regards to the veteran's right foot, 
asymptomatic pes planus was noted in a February 1964 record.  
In July 1972, a treatment record indicates that the veteran 
injured his right foot while playing soccer.  It is stated 
that no evidence of trauma was found.  Later, in May 1977, 
the veteran complained of an abrasion to the arch of the 
right foot that occurred while walking barefoot.  Loss of 
skin and a laceration of the right foot were noted.  He was 
diagnosed with cellulitis.  While several other records 
document treatment of the left foot, there are no more 
records relating to the right foot.  A review of thirteen 
examination reports, dating from August 1964 to the 
separation examination in June 1991, reflects only normal 
examinations in relation to the veteran's right foot.  No 
right foot conditions or defects are noted.  Additionally, in 
each of the reports of medical history that were associated 
with those examinations, the veteran did not note any 
complaints or past problems concerning his right foot.

A review of the post-service record does not show that the 
veteran currently suffers from right foot disability.  An 
April 1992 VA general medical examination report, while 
discussing other orthopedic issues, does not provide any 
information concerning the right foot.  The veteran's 
representative submitted a May 2004 physical examination 
report from M.K., P.T.  In that report, it was noted that the 
veteran utilized orthotics for a bilateral foot condition.  
However, on examination, the veteran's right foot was found 
to be positioned properly.  Moreover, while it was reported 
that the veteran complained of symptoms in his left foot, 
there was no mention of symptoms in relation to his right 
foot.  No diagnosis relating to the right foot was provided.

A letter from D.J.H., M.D., dated in June 2004, was also 
submitted.  Among other things, Dr. D.J.H. stated that the 
veteran has utilized orthotics for bilateral foot conditions.  
Dr. D.J.H. also reported that the veteran complained of 
general symptoms of pain throughout the right shoulder, left 
foot and ankle region, as well as in the left knee and lumbar 
spine.  No complaints regarding the right foot were noted.  
Dr. D.J.H. stated that he had reviewed the veteran's medical 
charts from the U.S. Navy, and had reviewed the evaluation 
done by the physical therapy department, apparently referring 
to M.K.'s report.  Dr. D.J.H. gave the opinion that he 
believed that the above-listed complaints are a result of his 
service in the U.S. Navy.  The only other post-service 
medical evidence of record is a March 2004 mental assessment 
that does not pertain to the right foot.

Based on the above evidence, the Board concludes that current 
right foot disability has not been shown.  While both M.K. 
and Dr. D.J.H. refer to the use of orthotics for a bilateral 
foot condition, neither one diagnoses or describes any foot 
condition for which compensation may be assigned.  In 
contrast, M.K. reported that the veteran's right foot was 
positioned properly.  Among the various complaints attributed 
to the veteran, none was in relation to his right foot.  
There is no other medical evidence pertaining to the right 
foot.  Therefore, an essential requirement for service 
connection is not met, namely currently diagnosed disability.  
In the absence of proof of a disabling condition, the claim 
of service connection may not be granted.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

The Board also notes that there is no competent medical 
evidence that relates a right foot condition to the veteran's 
active military service.  Dr. D.J.H. links the veteran's 
listed complaints to service in the U.S. Navy, yet the right 
foot is not among the listed complaints.  Thus, the claim 
also fails because of the lack of sufficient evidence linking 
any right foot condition to an event, injury, or disease in 
service.  The Board is cognizant of the fact that the veteran 
was not scheduled for a VA examination with regard to the 
right foot claim.  Because there is no indication that a 
current right foot disability exists or that such a 
disability may be associated with the veteran's service, a 
medical examination is not required.  See 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a right foot condition must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).

IV. Higher Initial Rating for PTSD

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The veteran 
was granted service connection for PTSD, effective May 7, 
2004.

The veteran's PTSD has been evaluated as 30 percent disabling 
under 38 C.F.R. § 4.130 (Diagnostic Code 9411) (2006).  Under 
that code, a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment; mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking, or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Lastly, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent ability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130 (Diagnostic Code 9411).

The Board first notes that the veteran was scheduled for a VA 
examination in July 2004 to assess the severity of his PTSD.  
The veteran failed to report for the examination.  When 
entitlement to a benefit cannot be established or confirmed 
without a current VA examination or reexamination, and a 
claimant, without good cause, fails to report for such 
examination or reexamination, an original claim shall be 
rated based on the evidence of record.  38 C.F.R. § 3.655(b) 
(2006).  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimant and death 
of an immediate family member.  38 C.F.R. § 3.655(a) (2006).  
The Board finds that at no time has the veteran shown good 
cause for his failure to report for the scheduled VA 
examination.  As such, the veteran's claim for a higher 
initial rating for PTSD will be considered based on the 
evidence of record.

The only medical evidence by which to evaluate the veteran's 
PTSD is a March 2004 mental assessment letter from M.C., 
Ed.D.  In that letter, Dr. M.C. diagnosed the veteran with 
chronic PTSD, along with depressive disorder, not otherwise 
specified, and an adjustment disorder with mixed anxiety and 
depression.  A General Assessment of Functioning (GAF) Score 
of 49 was assigned.

According to the assessment letter, the veteran presented 
with a morose appearance and he was appropriately dressed, 
clean, and well-groomed.  The veteran had a dysphoric 
demeanor and was depressed.  He had symptoms of insomnia, 
nightmares, flashbacks, anger, and sadness.  On examination, 
the veteran had broken and low speech.  He had a compulsive 
personality and he was disturbed and preoccupied.  The 
veteran's mood was extremely depressed.  He had poor focus 
and concentration.  His immediate recall was extremely poor.  
The examination revealed that the veteran's abstract 
reasoning was normal and he was oriented in all four spheres.  
His mental content was not impaired and he was not suffering 
from delusions or hallucinations.  Regarding employment, the 
veteran reported that he was working as an explosive device 
removal technician.  However, Dr. M.C. found that the veteran 
was a high risk concerning normal employment because he only 
works alone.  Socially, the veteran has a few friends and 
belongs to the Veterans of Foreign Wars, but does not attend 
meetings.  Sometimes he will go to a movie or ride a bicycle 
for enjoyment.  Finally, the veteran has been married for 
over twenty years but the relationship has not always been 
good.

The evidence contained in the March 2004 assessment letter 
demonstrates that the veteran meets at least some of the 
criteria of the 50 percent rating for PTSD.  Although the 
veteran does not experience panic attacks, difficulty in 
understanding complex commands, or long-term memory 
impairment, he has sufficient impairment of speech, short-
term memory, and mood.  His employment and social 
relationships, while established, are difficult to maintain.  
Additionally, the GAF score represents moderate to serious 
symptoms.  It is not expected, especially with the more fully 
described grades of disabilities, that all cases will show 
all the findings specified.  38 C.F.R. § 4.21 (2006).  The 
Board also notes that it is not apparent what degree of the 
veteran's symptomatology is associated with his nonservice-
connected depressive disorder and adjustment disorder, as was 
diagnosed by Dr. M.C.  In this case, the Board will consider 
all of the veteran's relevant symptoms to be in connection 
with his PTSD claim.  See, e.g., Mittleider v. West, 11 Vet. 
App. 181, 182 (1998).

The Board finds that, after resolving reasonable doubt in 
favor of the veteran, his PTSD has more closely approximated 
the criteria required for a 50 percent rating rather than a 
30 percent rating.  See 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130 
(Diagnostic Code 9411).  His symptoms result in occupational 
and social impairment with reduced reliability and 
productivity.  Accordingly, an initial rating of 50 percent 
is warranted since the effective date, May 7, 2004.

Even though a higher initial rating is warranted, a 70 
percent rating or a 100 percent rating is not assignable 
based on the medical evidence.  The March 2004 assessment 
letter shows that the symptoms enumerated in those criteria 
have not been manifested.  The veteran has not exhibited 
suicidal ideation or obsessional ritual.  While his speech 
has been affected, it has not been illogical, obscure or 
irrelevant.  The veteran has not been shown to be in near 
continuous panic.  While depression has been manifested, it 
has not affected his ability to function independently.  
There have been no reported periods of violence and the 
veteran does not have spatial disorientation.  The veteran 
also does not display signs of neglect of personal appearance 
or hygiene.  Moreover, it can not be maintained that the 
veteran has an inability to establish and maintain effective 
work and social relationships because he continues to be 
employed and has been married for over 20 years.  Thus, the 
Board finds that the criteria set forth for the 70 percent 
rating are not manifested by the veteran's service-connected 
PTSD.  See 38 C.F.R. § 4.130 (Diagnostic Code 9411).  
Furthermore, even more severe symptoms, such as delusions and 
hallucinations have not been shown.  Thus, a 100 percent 
rating is not warranted.  The Board points out that the 
scheduled VA examination may have produced evidence essential 
to the veteran's claim, and the RO should not hesitate in the 
future in scheduling another examination to determine the 
propriety of the continuing award.  

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's PTSD reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, there is no 
evidence showing that the disorder results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disorder 
otherwise renders impractical the application of the regular 
schedular standards.  In fact, his disability is accurately 
reflected by the schedular criteria.  Thus, the criteria for 
invoking the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that the claim 
for an increased rating for PTSD is granted to the extent 
described above.  In reaching this conclusion, the Board 
applied the benefit-of-the-doubt doctrine.  As the 
preponderance of the evidence is against an award of an even 
higher rating, the benefit-of-the-doubt doctrine is not 
applicable in that instance.  See 38 U.S.C.A § 5107(b); 
38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).

V. Increased Ratings for the Left Ankle and Left Knee

In July 2004, the veteran filed claims for increased ratings 
for his service-connected left ankle and left knee 
disabilities.  He was previously awarded service connection 
by a July 1992 rating decision for residuals of a left ankle 
injury and rupture of the tibialis tendon repair and 
arthritis of the left knee.  Noncompensable (zero percent) 
ratings were assigned for both disabilities.  In support of 
his claims, the veteran submitted the May 2004 physical 
examination report by M.K., P.T., and Dr. D.J.H.'s June 2004 
letter.

Because the submitted evidence indicated that the veteran's 
disabilities may have worsened, the veteran was scheduled for 
a VA orthopedic examination in order to establish and confirm 
entitlement to higher evaluations.  When entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination, and a claimant, without good 
cause, fails to report for such examination or reexamination, 
the veteran's claim for an increase shall be denied.  
38 C.F.R. § 3.655(b) (emphasis added).  As noted above, 
examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  38 C.F.R. § 3.655(a).

The veteran was first scheduled for a VA examination in 
relation to these two claims at the Omaha VAMC in August 
2004.  He failed to report to the examination without 
explanation.  Subsequently, the RO rescheduled the veteran 
for examination in November 2004, December 2004, and January 
2005.  In each instance, the veteran failed to report to the 
examination.  There is no indication that the veteran was not 
properly notified of the scheduled examinations.  The only 
explanation for the nonattendance was provided prior to the 
December 2004 examination.  The veteran's representative 
stated that the veteran was unable to attend the examination 
due to his advanced age, numerous medical conditions, and 
lack of transportation capabilities.  In a December 3, 2004 
statement, the representative at one point indicated that the 
veteran was not refusing to attend, but instead wanted VA to 
adjudicate the claims based on the previously submitted 
evidence.  

In this case, the Board finds that the veteran has failed to 
report to scheduled VA examinations without showing good 
cause for his failure to report.  It has not been shown or 
alleged that the veteran was ill or hospitalized at the time.  
Nor was it reported that there was a death of an immediate 
family member.  The excuses presented do not rise to a level 
that could be considered good cause.  For one, according to 
the March 2004 mental assessment letter, the veteran's 
employment entails extensive travel, for which he seems 
capable of performing.  Additionally, according to one 
examination notice, a free shuttle is provided from the 
veteran's city to the Omaha VAMC.  Moreover, advancing age 
(if the veteran's then age of 60 is considered advancing age) 
does not constitute good cause.  In any event, for the other 
three examinations, no explanations were provided.  
Consequently, as good cause for failure to report to a VA 
examination has not been shown, 38 C.F.R. § 3.655(b) applies 
in relation to the veteran's claims for an increase.

The veteran's representative contends that an examination was 
not required to confirm any findings presented in the May 
2004 physical examination report.  Although private physician 
reports may be accepted without a requirement for 
confirmation by a VA examination, see 38 C.F.R. § 3.326(c) 
(2006) (emphasis added), the decision to schedule the veteran 
for a VA examination was a permissible attempt to obtain 
additional evidence necessary to decide the claim.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 177-78 (2005).  
Significantly, any failure by VA to schedule the veteran for 
an examination could have violated VA's duty to assist him.  
Id. at 178; see also 38 U.S.C.A. § 5103A(d).

The veteran's representative also argues that the RO did not 
provide the veteran with compelling reasons to report to an 
examination.  There is no basis for this argument.  VA may 
schedule a veteran for an examination for confirmation 
purposes without explicitly advising the veteran of 
"compelling reasons" for the necessity of examinations.  
Kowalski, 19 Vet. App. at 178.

There is no suggestion in the available record that the 
veteran's representative has played any role in the veteran's 
failure to appear for examinations beyond merely conveying 
information about the veteran's alleged inability to appear.  
Nevertheless, the veteran's failure to appear at any of the 
four scheduled VA examinations amounted to a voluntary 
election and a failure to report.  When such is the case in 
conjunction with a claim for an increase, and when the 
benefit sought cannot otherwise be established, 38 C.F.R. 
§ 3.655(b) provides that the claim shall be denied.  Because 
the available record does not address the functional 
limitations complained of by the veteran in a manner that 
allows for application of the rating criteria, an examination 
was required.  38 C.F.R. §§ 4.40, 4.45, 4.71a (2006).  
Accordingly, the left ankle and left knee increased rating 
claims are denied.




ORDER

The veteran's claim of service connection for a back 
disability is reopened; to this limited extent, the appeal is 
granted.

The veteran's claim of service connection for a right 
shoulder disability is reopened; to this limited extent, the 
appeal is granted.

Service connection for a right foot disability is denied.

A 50 percent rating for PTSD is granted from May 7, 2004, 
subject to the laws and regulations governing the payment of 
monetary awards.

An increased rating for residuals of a left ankle injury and 
rupture of the tibialis tendon repair is denied.

An increased rating for arthritis of the left knee is denied.


REMAND

Concerning the merits of the claims of service connection for 
a back disability and a right shoulder disability, the Board 
finds that the veteran should be provided a medical 
examination and a medical opinion should be obtained in 
relation to the claims.  Under McLendon, VA must provide a 
medical examination when there is:  (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon, 20 Vet. App. at 79; 
see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. 
§ 3.159(c)(4)(i).

In this case, all four elements are met and a medical 
examination is necessary.  The private medical records that 
were submitted by the veteran provide competent evidence of 
persistent or recurrent symptoms of a possible back or right 
shoulder disability.  Regarding an in-service injury, there 
are several instances of treatment concerning the back and 
the right shoulder noted in the service medical records.  In 
July 1970, the veteran was involved in a motorcycle accident, 
in which he suffered abrasions to his back and had a sore 
right shoulder.  A July 1972 record reflected a shoulder 
strain after playing football.  In January 1982, the veteran 
was seen for decompression sickness, which was affecting his 
right shoulder.  A December 1988 treatment record revealed a 
complaint of back trauma from falling down.  The veteran was 
assessed with a probable contusion after an unremarkable 
examination.  An x-ray report from May 1989 reflected mild to 
moderate degenerative changes in the lower thoracic spine.  
It should also be noted that shortly after his separation 
from service, the veteran was seen for treatment of his right 
shoulder due to symptoms of rotator cuff inflammation.

There is also an indication that the veteran's back and right 
shoulder symptomatology are related to the veteran's military 
service.  In his June 2004 letter, Dr. D.J.H. opined that the 
veteran's back and right shoulder pain were related to his 
service in the U.S. Navy.  Because Dr. D.J.H. did not 
identify the specific current disabilities that he believed 
were related to service, nor did he identify the specific 
injury or event in the veteran's nearly thirty years of 
service from which the disabilities resulted, the Board finds 
that the letter at most amounts to an indication that the 
veteran has symptomatology that is the result of his active 
military service. Thus, there is insufficient evidence on 
file for VA to make a decision on the claims.  As a result, a 
medical examination with opinion is warranted.

On remand, the veteran should be afforded a VA orthopedic 
examination regarding his back and right shoulder claims to 
determine the nature of any current back or right shoulder 
disability.  The examiner is also requested to give an 
opinion as to whether any such disability is attributable to 
the veteran's period of service.

Given the history of scheduled examinations in the present 
case and because these are claims for benefits that were 
previously disallowed, the veteran is hereby advised that 
failure to report to any scheduled examination, without good 
cause, will result in a denial of the claims.  See 38 C.F.R. 
§ 3.655(b) (emphasis added).

In light of the remand, the veteran should be sent a letter 
in order to provide additional notice under the VCAA.  
Previously, the veteran was notified with regard to reopening 
these claims.  He should now be notified of the legal 
criteria governing the claims of service connection for a 
back condition and a right shoulder condition.  All 
accompanying notice under the VCAA should also be provided in 
the letter.

Accordingly, these issues are REMANDED for the following 
actions:

1.  The veteran must specifically be told 
what information and evidence is needed 
to substantiate his claims of service 
connection for a back disability and a 
right shoulder disability.  He must also 
be notified as to which information and 
evidence he should provide and which 
information and evidence VA will attempt 
to obtain on his behalf.  He must be told 
to provide any evidence in his possession 
that pertains to his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1).  The 
veteran should be advised with regard to 
the criteria for establishing the degree 
of disability and the effective date of 
an award.  Dingess, 19 Vet. App. at 473.  
Allow the veteran and his representative 
sufficient time to respond.

2.  The veteran should then be scheduled 
for an orthopedic examination.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should determine 
the current diagnosis(es) of back and 
right shoulder disability, if any; and 
the etiology of such disability should be 
noted.  Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion, with complete 
rationale, as to the medical 
probabilities that the veteran now has a 
back and/or right shoulder disability 
that is related to his period of military 
service.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  An opinion should be provided for 
each disability diagnosed.  All opinions 
should be set forth in detail and 
explained in the context of the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
will adversely affect his claim.  See 
38 C.F.R. § 3.655.)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the back condition and right 
shoulder condition claims.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental SOC and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


